UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2008 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Transition Period From to Commission File Number 001-32209 WellCare Health Plans, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 47-0937650 (State or Other Jurisdiction of Incorporation Organization) (I.R.S. Employer Identification No.) 8725 Henderson Road, Renaissance One Tampa, Florida 33634 (Address of Principal Executive Offices) (Zip Code) (813) 290-6200 Registrant’s telephone number, including area code Securities registered pursuant to Section 12(b) of the Exchange Act: Common Stock, par value $0.01 per share New York Stock Exchange (Title of Class) (Name of Each Exchange on which Registered) Securities registered pursuant to Section 12(g) of the Exchange Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 of Section15(d)of the Act. Yeso No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filed).Yes¨No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filero (Do not check if a smaller reporting company) Smaller Reporting Companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox The aggregate market value of Common Stock held by non-affiliates of the registrant (33,887,747 shares) on June30, 2008 was $1,225,042,054 (based on the closing price of $36.15 per share on June30, 2008 as reported on the New York Stock Exchange). Solely for purposes of this computation, all officers, directors and 10% beneficial owners of the registrant are deemed to be affiliates. Such determination should not be deemed to be an admission that such officers, directors or 10% beneficial owners are, in fact, affiliates of the registrant. As of April 26, 2009, there were outstanding 42,225,939 shares of the registrant’s Common Stock, par value $0.01 per share Documents Incorporated by Reference None. TABLE OF CONTENTS Page EXPLANATORY NOTE PART III Item 10 – Directors,Executive Officers and Corporate Governance 2 Item 11 – Executive Compensation 6 Item 12 – Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 34 Item 13 – Certain Relationships and RelatedTransactions, and Director Independence 38 Item 14 – Principal Accountant Fees and Services 40 PART IV Item 15 – Exhibits and Financial Statement Schedules 41 EX. 10.124 EX. 10.125 EX. 31.1.1 EX. 31.2.1 EX. 32.1.1 EX. 32.2.1 1 Table of Contents EXPLANATORY NOTE The purpose of this Form 10-K/A No. 1 is to amend Part III, Items 10 through 14, of our Annual Report on Form 10-K for the fiscal year ended December 31, 2008, which was filed with the Securities and Exchange Commission (the “SEC”) on March 16, 2009 (the “2008 Form 10-K”).We are amending Part III of the 2008 Form 10-K because we do not intend to file our definitive proxy statement within 120 days of our fiscal year ended December 31, 2008.In addition, as required by Rule 12b-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), new certifications by our principal executive officer and principal financial officer are being filed as exhibits to this Form 10-K/A No. 1 under Item 15 of Part IV hereof, and we arefiling two additional exhibits that were omitted from the 2008 Form 10-K.Accordingly, Item 15 of Part IV is also being amended to reflect the filing of these new certifications and the two additional exhibits. For purposes of this Form 10-K/A No. 1, and in accordance with Rule 12b-15 under the Exchange Act, Items 10 through 15 of our 2008 Form 10-K have been amended and restated in their entirety.No attempt has been made in this Form 10-K/A No. 1 to modify or update other disclosures as presented in the original 2008 Form 10-K. PARTIII Item 10.Directors, Executive Officers and Corporate Governance. The following are our directors and executive officers as of April 27, 2009. OUR DIRECTORS Charles G. Berg (age 51) has served as our Executive Chairman and as a member of our Board since January2008.Mr. Berg also serves as senior advisor to Welsh, Carson, Anderson & Stowe, a private equity firm, where he has served in that capacity since January 2007.From July2004 to September2006, Mr.Berg served as an executive of UnitedHealth Group.From April1998 to July2004, Mr.Berg held various executive positions with Oxford Health Plans, Inc., which included Chief Executive Officer from November2002 to July2004, President and Chief Operating Officer from March2001 to November2002, and Executive Vice President, Medical Delivery, from April1998 to March2001.Mr.Berg serves as a director of DaVita,Inc. Mr.Berg received his undergraduate degree from Macalester College and a Juris Doctorate from the Georgetown University Law Center. David J. Gallitano (Age 61) has been President of Tucker, Inc., a private investment and consulting firm, since 2002.Mr. Gallitano was the Chairman and Chief Executive Officer of APW, Ltd., a manufacturer of specialized industrial products and provider of related services, from 2003 to 2005.From 1993 to 2002, Mr. Gallitano served as Chairman and Chief Executive Officer of Columbia National Inc., a mortgage banking company.From 1986 to 1993 Mr. Gallitano was the Executive Vice President, Principal Transactions Group, for PaineWebber Incorporated.From 1982 to 1986 Mr. Gallitano was with General Electric Corporation, first as Vice President, Strategic Planning and Business Development for General Electric Credit Corporation and then as President and Chief Executive Officer of General Electric Mortgage Capital Corporation.Mr. Gallitano was a consultant with McKinsey & Company from 1975 to 1982 and he served as an electronics specialist with the United States Air Force from 1966 to 1970.Mr. Gallitano currently serves on the board of directors of The Hanover Insurance Group, Inc., a provider of a variety of commercial and personal insurance products, where he also serves on the audit committee of the board.Mr. Gallitano holds a Bachelor of Business Administration from The George Washington University and a Master of Business Administration from the University of Chicago. D. Robert Graham (age 72) has been a member of our Board since April2007. Senator Graham is currently Chair of the Board of Oversight of the Bob Graham Center for Public Service a political and civic leadership center at the University of Florida and the
